Exhibit 10.3

 

FIRST AMENDMENT

TO

AMENDED AND RESTATED PROPERTY MANAGEMENT AGREEMENT

 

This FIRST AMENDMENT TO THE AMENDED AND RESTATED PROPERTY MANAGEMENT AGREEMENT
(the “Amendment”) is made and entered as of the 6th day of November, 2012 and
effective as of the 22nd day of November, 2012, by and among BEHRINGER HARVARD
MULTIFAMILY REIT I, INC., a Maryland corporation (the “Company”), BEHRINGER
HARVARD MULTIFAMILY OP I LP, a Delaware limited partnership (the “OP”), and
BEHRINGER HARVARD MULTIFAMILY MANAGEMENT SERVICES, LLC, a Texas limited
liability company (the “Manager,” and together with the Company and the OP, the
“Parties”).

 

WHEREAS, the Parties previously entered into that certain Amended and Restated
Property Management Agreement, dated September 2, 2008, as amended by letter
agreements dated May 12, 2011, August 11, 2011 and November 10, 2011 (as
amended, the “Agreement”);

 

WHEREAS, pursuant to Section 4.2 of the Agreement, the Agreement shall
automatically renew for an additional two year term on November 22, 2012 unless
terminated by any Party by written notice given at least 30 days in advance of
November 22, 2012; and

 

WHEREAS, the Parties desire to amend the Agreement (among other things) to
extend the term of the Agreement through June 30, 2013.

 

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties, intending to be legally bound hereby, do hereby agree, as follows:

 

1.             Defined Terms. Any term used herein that is not otherwise defined
herein shall have the meaning ascribed to such term as provided in the
Agreement.

 

2.             Amendment to Section 4.2. The first sentence of Section 4.2 of
the Agreement is hereby amended by deleting it in its entirety and replacing it
with the following two sentences:

 

4.2          Term. This Agreement shall continue in force until June 30, 2013,
unless otherwise terminated as provided herein. At any time prior to June 30,
2013, the Company shall have the right to terminate this Agreement upon at least
sixty (60) days prior written notice.

 

3.             Ratification; Effect on the Agreement.

 

(a)           Ratification. The Agreement, as amended by this Amendment, shall
remain in full force and effect and is hereby ratified and confirmed in all
respects.

 

--------------------------------------------------------------------------------


 

(b)           Effect on the Agreement. On and after the date hereof, each
reference in the Agreement to “this Agreement,” “herein,” “hereof,” “hereunder,”
or words of similar import shall mean and be a reference to the Agreement as
amended hereby.

 

4.             Miscellaneous.

 

(a)           Governing Law; Venue. This Amendment and the legal relations
between the parties hereto shall be construed and interpreted in accordance with
the internal laws of the State of Texas without giving effect to its conflicts
of law principles, and venue for any action brought with respect to any claims
arising out of this Amendment shall be brought exclusively in Dallas County,
Texas.

 

(b)           Headings. The titles and headings of the sections and subsections
contained in this Amendment are for convenience only, and they neither form a
part of this Amendment nor are they to be used in the construction or
interpretation hereof.

 

(c)           Severability. The provisions of this Amendment are independent of
and severable from each other, and no provision shall be affected or rendered
invalid or unenforceable by virtue of the fact that for any reason any other or
others of them may be invalid or unenforceable in whole or in part.

 

(d)           Counterparts. This Amendment may be executed in multiple
counterparts, each of which shall be deemed to be an original as against any
party whose signature appears thereon, and all of which shall together
constitute one and the same instrument. This Amendment shall become binding when
one or more counterparts hereof, individually or taken together, shall bear the
signatures of all of the parties reflected hereon as the signatories. This
Amendment, to the extent signed and delivered by means of electronic mail or a
facsimile machine, shall be treated in all manner and respects as an original
agreement or instrument and shall be considered to have the same binding legal
effect as if it were an original signed version thereof delivered in person. No
party hereto shall raise the use of electronic mail or a facsimile machine to
deliver a signature or the fact that any signature was transmitted or
communicated through the use of electronic mail or a facsimile machine as
defense to the formation or enforceability of a contract and each party hereto
forever waives any such defense.

 

[The remainder of this page intentionally left blank]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have duly executed this Amendment as of the date
first written above.

 

 

 

 

 

 

BEHRINGER HARVARD MULTIFAMILY MANAGEMENT SERVICES, LLC

 

 

 

 

 

 

 

By:

/s/ Robert S. Aisner

 

Name:

Robert S. Aisner

 

Its:

Chief Executive Officer

 

 

 

 

 

BEHRINGER HARVARD MULTIFAMILY REIT I, INC.

 

 

 

 

 

By:

/s/ Daniel J. Rosenberg

 

Name:

Daniel J. Rosenberg

 

Its:

Senior Vice President — Legal, General Counsel and Secretary

 

 

 

 

 

BEHRINGER HARVARD MULTIFAMILY OP I LP

 

 

 

 

By:

BHMF, Inc., its General Partner

 

 

 

 

 

 

 

By:

/s/ Daniel J. Rosenberg

 

Name:

Daniel J. Rosenberg

 

Its:

Senior Vice President — Legal, General Counsel and Secretary

 

3

--------------------------------------------------------------------------------